Citation Nr: 0208751	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  95-05 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than September 
27, 1995, for assignment of an evaluation of 100 percent for 
PTSD.

2.  Entitlement to a total disability evaluation based upon 
individual unemployability prior to September 27, 1995.   


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The appellant served on active duty from September 1966 to 
April 1979. This matter was last before the Board of 
Veterans' Appeals (Board) in January 2000, on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.  The claims folder 
has since been transferred to the jurisdiction of the RO in 
Lincoln, Nebraska.  

In January 2000, the Board denied compensation benefits under 
the provisions of 38 U.S.C.A § 1151 for disabilities of the 
digestive and endocrine systems and headaches, and service-
connected compensation for a digestive disorder.  The Board 
also denied the appellant's claim for an effective date 
earlier than April 21, 1997 for eligibility for dependents' 
educational assistance, and further denied special monthly 
compensation.  The Board also granted service connection for 
tinnitus.  The Board also denied an effective date earlier 
than September 27, 1995 for the assignment of a 100 percent 
evaluation for PTSD.  The Board further noted that because 
the appellant had been granted a 100 percent scheduler 
evaluation for PTSD, the RO had found that his claim for a 
total disability evaluation had been rendered moot.  

The appellant sought review of the Board's decision with 
regard to the earlier effective date issue before the U.S. 
Court of Appeals for Veterans Claims (Court).  The Court's 
pleadings reflect that in addition to the effective date 
issue, the appellant also argued that the Board had failed to 
adjudicate his claim for a total disability rating based upon 
individual unemployability, which had been submitted in May 
1994.  The appellant specifically withdrew his appeal with 
regard to the other issues decided by the Board in January 
2000.  

By memorandum decision dated in January 2001, the Court 
vacated and remanded the Board's decision with regard to the 
claim for an effective date earlier than September 27, 1995 
for the assignment of a 100 percent evaluation for PTSD, and 
his claim for a total disability evaluation based upon 
individual unemployability.  The Court based this action upon 
the parties' concurrence that a remand was necessary for the 
Board to adjudicate the appellant's total disability claim, 
in that its favorable resolution may have an impact upon his 
claim of entitlement to an increased disability rating for 
PTSD.  The Court also based its remand upon enactment of the 
Veterans Claims Assistance Act of 2000 ("VCAA").
     

FINDINGS OF FACT

1.  Prior to September 27, 1995, it was not factually 
ascertainable that PTSD was 100 percent disabling, under 
scheduler criteria.

2.  Prior to September 27, 1995, the appellant was not unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities. 


CONCLUSIONS OF LAW

1.  An effective date earlier than September 27, 1995, for 
assignment of an evaluation of 100 percent for PTSD is not 
warranted. 38 U.S.C.A. §§ 5107(a), 5110 (West 1991); 38 
C.F.R. § 3.400(o)(2) (2001).

2.  The criteria for a total disability evaluation based upon 
individual unemployability prior to September 27, 1995 are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  The Duty to Assist and Advise under the 
VCAA

As noted, this matter was remanded in part in order for the 
Board to readjudicate the appellant's claims under the VCAA.  
Having carefully reviewed the provisions of the VCAA in light 
of the evidence of record and the Court's pleadings, the 
Board is of the opinion that the record demonstrates 
substantial compliance with the VCAA and the case is ready 
for appellate review.

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp 2001).  Regulations have been implemented 
in support of the VCAA.  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

The claims file indicates numerous Statements of the Case 
detailing both the issues of entitlement to an earlier 
effective date for the assignment of a 100 percent rating for 
PTSD as well as a total disability rating based upon 
individual unemployability.  
Further, although the Court's January 2001 remand serves to 
vacate the Board's January 2000 denial of the appellant's 
earlier effective date claim and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of 
record, and one which was clearly provided to the appellant.  
Examination of the now-vacated decision reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
January 2000 denial, the appellant has already had an 
extensive advisement of the evidence that would be required 
to substantiate this claim.

Further, by letter dated in May 2001, the appellant through 
counsel, (also representing the appellant before the Court), 
was advised of an additional opportunity to offer further 
evidence and argument in support of the appellant's claims.  
No response has been received to the Board's May 2001 letter.  
In view of the appellant's negative response, as well as the 
Court pleadings reflecting the appellant's awareness of the 
evidentiary requirements for an earlier effective date for a 
disability rating for PTSD and a total disability rating, no 
further development under the VCAA or previously existing law 
is warranted.


The Merits of the Appeal:

The record reflects that in February 1994, a statement by a 
VA physician employed at the Knoxville, Iowa VA Medical 
Center was received and served as an informal claim for an 
increased rating of the appellant's PTSD, then assessed as 30 
percent disabling.  In May 1994, the appellant sought a total 
disability evaluation, which was denied in August 1994.  In 
his application for the latter benefit, the appellant 
specifically reported that it was his service-connected PTSD 
that rendered him unemployable.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4. 
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  Applicable law 
provides in relevant part that, except as otherwise provided, 
the effective date of a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.   The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred, if a claim was received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of claim. 38 C.F.R. § 3.400(o)(2).

As to claims for total disability based upon individual 
unemployability, such may be assigned where the scheduler 
evaluation is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  A claim for a total disability 
rating based upon individual unemployability "presupposes 
that the rating for the [service-connected] condition is less 
than 100%, and only asks for [such rating] because of 
'subjective' factors that the 'objective' rating does not 
consider." Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.  In determining whether unemployability exists, 
consideration may be given to the claimant's level of 
education, special training and previous work experience, but 
not to the claimant's age or to any impairment caused by 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOGCPREC 75-91.

Having considered the above provisions in light of the 
evidence of record, the Board finds that the preponderance of 
the evidence is clearly against the claim of entitlement to 
an increased rating for PTSD and a total disability 
evaluation based upon individual unemployability prior to 
September 27, 1995.  

The Board first observes that at the time he submitted his 
claim for a total rating in May 1994, the appellant was in 
receipt of service connection for PTSD (rated as 30 percent 
disabling), a right knee injury (rated as 10 percent 
disabling), bilateral high frequency hearing loss and malaria 
(both rated as zero percent disabling).  The combined 
disability evaluation was 40 percent.  See rating decision, 
dated January 1994.  

The Board's review of the evidence of record reveals that no 
allegation has been made nor evidence received that would 
support the assignment of a higher disability rating for the 
disorders in question, particularly PTSD, or which would 
render the combined disability evaluation to 60 percent - the 
scheduler threshold evaluation for a total rating under 38 
C.F.R. § 4.16(a).   

There is no recent history of malaria reoccurrences - during 
a June 1994 VA examination, the disorder was characterized as 
a "remote history."  As to the appellant's right knee 
disorder, a July 1993 VA medical record indicated the 
presence of crepitance on movement, but no swelling or 
effusion was noted.  The record also indicates that in May 
1994, a Social Security Administration (SSA) administrative 
law judge observed that the appellant had reported that he 
could lift up to 100 pounds and walk five to 10 miles.  
During a June 1994 VA examination, although the appellant 
reported that he experienced swelling and pain with activity, 
"mild" degenerative changes of the right knee were noted, 
without evidence of fractures, intrinsic bony abnormalities 
or effusion.  

Instead, the appellant contended in his application for 
individual unemployability that it was his PTSD that rendered 
him so.  As to his psychiatric disorder, within the one year 
prior to receipt of his application for an increased rating, 
medical records indicated that the appellant was receiving 
ongoing treatment for PTSD, as well as other service-
connected and non-service-connected disorders, including 
alcohol abuse.  

The appellant underwent a VA mental disorders examination in 
January 1993.  He complained of distressing dreams of his 
Vietnam experience and difficulty in relationships due to 
startle response and trusting others.  Upon clinical 
examination, the appellant was found to have chronic PTSD of 
a mild degree.  A Global Assessment of Functioning Score 
(GAF) of 50 for the current year, and 60 for the previous 
year was assigned.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); [Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores of between 31 to 40 suggest some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasionally fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

In July 1993, the appellant underwent a neuropsychological 
evaluation conducted by a VA physician, David F. Dettmann, 
Ph.D., director of the neuropsychology clinic and counseling 
psychologist.  The physician observed in relevant part that 
the appellant described himself as "angry and bored," but 
that he denied memory problems, suicidal ideation or 
attempts, as well as a psychiatric history.  Upon clinical 
testing, there was no evidence of hallucinations or 
delusions, and the appellant denied these symptoms.  The 
appellant's grooming and hygiene were noted to be good and he 
was described as alert and responsible.  Dr. Dettmann 
particularly reported that the appellant provided above 
average cooperation which, according to the physician, 
resulted in a valid assessment.  

The physician opined that most of the areas of the 
appellant's neuropsychological functioning were within normal 
limits, without any significant deficits in his neural 
cognitive abilities.  He further observed that the appellant 
had mild deficits for inhibitory control and slight 
difficulties in abstract problem solving.  

Approximately concomitant with his application for an 
increased rating, the appellant underwent a VA psychiatric 
examination in February 1994.  He reported that he was then 
experiencing a great deal of difficulty at that time, due to 
the anniversary of the Tet offensive in 1968.  He stated that 
he was then enrolled in schooling.  Upon objective 
examination, he was noted to be mildly anxious, but was alert 
and fully oriented.  The examiner observed that the 
appellant's psychomotor activity was within no normal limits, 
and his memory and cognition appeared to be intact, and his 
insight appeared good.  The appellant was diagnosed to have 
PTSD.  The examiner noted that the appellant's ability to 
manage funds did not appear to be compromised.  A GAF of 60 
for the current year and 70 for the previous year was 
assigned.  

As noted, in support of his application, the appellant 
submitted a May 1994 decision from the SSA, reflecting in 
part that as of May 1993 he was disabled within the meaning 
of that agency's applicable law.  The SSA decision reflects 
that the appellant was noted to have had a history of alcohol 
dependence, a history of cerebral malaria, reactive migratory 
polyarthritis, and hearing loss, as well as degenerative 
osteoarthritic changes of the right shoulder joint and lower 
thoracic and lumbar spine.  

The SSA administrative law judge found that the appellant's 
PTSD had imposed significant limitations on his ability to 
function.  He noted that evidence before him indicated that 
had persistent symptoms of sleep disturbance, irritability, 
anger outbursts, difficulty in concentration, hypervigilance, 
and increased startle response.  The SSA administrative law 
judge found that in view of the functional limitations 
imposed on the appellant due to his PTSD, he would be 
incapable of performing any type of activity on a sustained 
basis.  However, he further observed that the while the 
appellant reported difficulty in sitting for more than 15 
minutes at one time or that anxiety would be brought on by 
standing in one place for more than 10 minutes, the appellant 
had reported that he could lift up to 100 pounds and walk 
five to 10 miles.  The SSA administrative law judge also 
reported that the appellant had been enrolled in classes at a 
local community college.  
  
A copy of the SSA psychiatric review is of record, and 
reflects that the appellant's psychiatric symptoms included 
an appetite disturbance with change in weight, sleep 
disturbance, feelings of guilt or worthlessness, and 
difficulty concentrating or thinking, and recurrent and 
intrusive recollections of a traumatic experience which were 
a source of marked distress.  However, evidence was noted to 
be absent of a generalized persistent anxiety, or a 
persistent irrational fear of activities or situations which 
resulted in a compelling desire to avoid the stimuli, or 
recurrent obsessions or compulsions which were a source of 
marked distress.  As to the appellant's functional limitation 
and its degree, the psychiatric examiner noted it to be 
"moderate."   

A copy of the clinical psychologist's report underlying the 
SSA decision is also of record.  The report is authored by M. 
Jane Bibber, Ph.D., and reflects that the appellant was noted 
to have anxiety as the predominant disturbance experienced, 
and that such anxiety included recurrent and intrusive 
recollections of a traumatic experience, which were a source 
of marked distress.  However, in a SSA document entitled 
"Functional Capacity Assessment," (SSA form 4734-F4-Sup.) 
dated October 26, 1993, Dr. Bibber responded that the 
appellant's ability as to the following was "not 
significantly limited:" 

1.	to remember locations and worklike procedures;  
2.	to understand and remember very short and simple 
instructions;
3.	to carry out very short instructions;
4.	to maintain attention and concentration for 
extended periods;
5.	to perform activities within a schedule, maintain 
regular attendance, and be punctual with customary 
tolerances;
6.	to sustain an ordinary routine without special 
supervision;
7.	to make simple work-related decisions;  
8.	to accept instructions and respond appropriately to 
criticism from       supervisors;
9.	to get along with coworkers or peers without 
distracting them or exhibiting behavioral extremes;
10.	to maintain socially appropriate behavior and to 
adhere to basic standards of neatness and 
cleanliness;
11.	to respond appropriately to changes in the work 
setting;
12.	to be aware of normal hazards and take appropriate 
precautions;
13.	to travel in unfamiliar places or use public 
transportation, and;
14.	to set realistic goals or make plans independently 
of others.

Dr. Bibber found the appellant to be "moderately limited" 
in the ability to work in coordination with or proximity to 
others without being distracted by them, and the ability to 
complete a normal work day and workweek without interruptions 
from psychologically based symptoms and to perform at a 
consistent pace without an unreasonable number and length of 
rest periods.  She also found the appellant to be 
"moderately impaired" as to his ability to interact 
appropriately with the general public.  Dr. Bibber did not 
find the appellant to be "markedly limited" in any of the 
foregoing categories.  As to the bulk of the remaining 
clinical evidence considered by the SSA, it appears to be 
largely VA medical records.  

By rating decision dated in August 1994, an increased rating 
for PTSD and a total disability evaluation based upon 
individual unemployability were denied.  The appellant filed 
a notice of disagreement in September 1994.  

Subsequent to receipt of the appellant's notice of 
disagreement, VA medical treatment records were received 
reflecting continuous care for PTSD.  At a VA PTSD clinic in 
March 1994, the appellant indicated that he was still 
attending school, but he was considering a return to full-
time employment as a construction worker, due to financial 
problems. The treatment notes further reflect that in 
September 1994, the appellant requested hospitalization.  He 
reported increased intrusive thoughts, insomnia and 
nightmares, as well as being increasingly angry over the 
previous few weeks.  The appellant was noted to be sober.  

The appellant was hospitalized at a VA facility for six days 
in September 1994, upon his report of increasing irritability 
and dysphoria.  It was noted that he did not show signs of 
severe depression or vegetative signs.  Upon examination, 
there were noted to be no pertinent abnormalities, and mental 
status examination revealed him to be oriented times three 
with appropriate affect and no evidence of suicidal thought 
or hallucinations.  He was noted to be preoccupied by anxiety 
and tension that was primarily related to his Vietnam 
experiences, as well as his present life circumstances.  Upon 
discharge, he was assessed as not posing a danger to himself 
or others, and was capable of full-time employment.  A GAF 
score of 70 was assigned for the current and previous year.  

In November 1994, the appellant was readmitted to a VA 
medical center for evaluation of PTSD. The appellant 
indicated that he was not having any particular difficulties. 
He stated that he was sleeping better than he used to and his 
appetite was fairly good. He stated that his energy was at a 
high level, and he enjoyed cooking, painting, and leather 
work. He participated in group therapy. Depakote was 
discontinued, as the appellant had side-effects and Lithium 
was found to be of little benefit to him. At discharge in 
late December 1994, the appellant was not given medication. 
His condition was satisfactory, and he was able to resume 
pre-hospitalization activities.

At a VA mental health clinic in February 1995, the appellant 
said that things would be easier for him if he could work 
outside. In March 1995 he said that he did not struggle as 
much with depression when he could work in the yard. In May 
1995, he complained that he had a nightmare about Vietnam 
most nights.

The foregoing evidence clearly does not support the 
assignment of a disability rating greater than 30 percent 
from February 1994, at the time his claim for an increased 
disability rating for PTSD was received.  Under the then-
applicable regulations, the scheduler criteria for rating 
PTSD were set forth at 38 C.F.R. 
§ 4.132 (1996), Diagnostic Code 9411. (The criteria for 
rating psychiatric disability was revised, effective November 
7, 1996, after a 100 percent evaluation was assigned for the 
veteran's PTSD, and the revisions are therefore not 
applicable here).

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411, provided that a 30 percent evaluation was warranted 
when symptoms approximated findings of definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  In order for a 50 percent evaluation 
to be assigned, symptoms would have to approximate findings 
showing that the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment. 
A 70 percent rating required that the ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and that the psychoneurotic symptoms be 
of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation required that the attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and that 
there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior. The individual must have been 
demonstrably unable to obtain or retain employment.  See 38 
C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

Dr. Dettmann's July 1993 assessment, generated approximately 
one year prior to the appellant's request for a total rating 
and at about the same time the SSA found the appellant to be 
disabled, is particularly probative. While the appellant 
reported that his mood was one of anger and boredom, Dr. 
Dettman's personal observation and clinical testing revealed 
that the appellant was mildly impaired by his PTSD.  Although 
the appellant was noted to have deficits in inhibitory 
control, such were described by the physician as mild.  Of 
particular significance is that Dr. Dettmann's report is 
replete in clinical test results, which the physician 
obviously used in rendering his overall assessment.  

A few months later, (shortly before the appellant's 
application for a total rating was received), the VA 
psychiatric examiner's February 1994 assignment of a GAF 
score of 60 is indicative of moderate symptoms.  Carpenter, 
supra.

The tenor of Dr. Dettmann's report, and the records of the 
appellant's ongoing treatment for PTSD and GAF scoring, are 
not supportive of findings suggesting that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired or that the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment. 

The Board has carefully scrutinized the May 1994 finding of 
the SSA administrative law judge and its underlying medical 
evidence.  It has been held that decisions by the SSA are not 
controlling for VA determinations. See Damrel v. Brown, 6 
Vet. App. 242, 246; Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992). Nonetheless, the SSA determination is evidence 
that must be considered.  

As noted, the SSA administrative law judge found that the 
appellant was incapable of performing any type of activity on 
a sustained basis.  However, examination of the evidence 
before the SSA does not support the assignment of a 
disability rating greater than 30 percent when juxtaposed 
with the scheduler criteria then applicable.  In particular, 
Dr. Bibber's assessment of October 1993 reveals that while 
the appellant had impairments, they were not described as 
more than "moderate" on three of approximately 20 
categories of functional assessment (i.e., working in 
proximity to others, the ability to complete a normal workday 
and workweek, and the ability to work with the general 
public.).  

To the extent that it is probative, the medical evidence 
underlying the SSA decision indicates that the appellant was 
then but minimally impaired, and it is therefore not  
supportive of his claim for an increased rating for PTSD, or 
his claim for a total disability rating based upon individual 
unemployability.  In this regard and for VA purposes, the 
clinical evidence underlying the SSA's determination is more 
probative than the determination itself.  See Godfrey v. 
Brown, 7 Vet. App. 398, 407 (1995) (Where the report of the 
Social Security Administration reflects that its findings are 
based on the veteran's disability having a "twenty-year 
history of back problems," as evidenced by "medical evidence" 
and the medical evidence as evidenced in the SSA file shows 
no such history, the SSA statement cannot be presumed to be 
credible when on its face it conflicts with the lack of 
substantiation for it in the very medical evidence on which 
it is expressly premised.)    

As noted, the RO ultimately assigned a 100 percent rating for 
the appellant's PTSD effective September 27, 1995.  
Examination of the claims folder reveals that it was then 
factually ascertainable that the severity of the appellant's 
psychiatric disorder had taken such a significant downturn to 
warrant the assignment of a 100 percent scheduler rating, 
thus mooting consideration of a total disability rating based 
upon individual unemployability.  

By letter received in December 1995 and dated the previous 
month, L. Schuler, M.D., a staff psychiatrist at a VA Medical 
Center, reported that the appellant was completing a three-
month inpatient program for treatment of PTSD.  Dr. Schuler 
reported that although the appellant would be discharged in 
late December from the program, he was not employable then or 
in the foreseeable future due to his PTSD and physical 
illness.  

A copy of the inpatient treatment report is of record, and 
reflects that the appellant was hospitalized and began the 
in-patient program on September 27, 1995.  The report shows 
that the appellant reported that although he had amassed a 
large collection of Vietnam-related movies, he had recently 
had difficulty watching them as they would trigger his 
symptoms.  He reported feeling detached, disconnected, and 
incapable of having feelings of affection.  He reported 
difficulty with sleep, irritability and anger outbursts, as 
well as difficulty concentrating and hypervigilence.  The 
appellant reported that although he did not characterize them 
as suicidal attempts, he had deliberately become involved in 
vehicle accidents on three occasions.   

The appellant reported that he had two marriages, that were 
characterized by physical violence, as was his current 
relationship with a girlfriend.  He reported that he had 
encounters with the law, including charges of driving while 
intoxicated, theft, and assault charges.  The appellant 
stated that although he had been previously enrolled in 
schooling to learn construction techniques and then cooking, 
he had quit.  At completion of the program, the appellant was 
diagnosed to have chronic and severe PTSD.  A GAF score of 35 
for the current year, and 40 for the previous year was 
assigned - clearly a plummet from previous assessments of 
functional capacity.  

Thus, when the appellant completed the three month in-patient 
program in December 1995, it was factually ascertainable that 
the appellant had engaged in at least three previous life-
threatening motor vehicle accidents; that he was then 
rendered incapable of sustained employment or training 
therefore and that he was then displaying increasing 
avoidance of war-related stimuli. 

In these circumstances, the medical evidence clearly supports 
the RO's action in its February 1996 rating action increasing 
the scheduler evaluation for PTSD from 30 percent to 100 
percent, as well as the RO's assignment of September 27, 
1995, for the 100 percent evaluation.  The record indicates 
that it was not until the appellant entered the inpatient 
treatment program that there existed factual and clinical 
evidence of an ascertainable point at which he was rendered 
100 percent disabled by PTSD, as well as being individually 
unemployable due to the service-connected disorder.  



ORDER

An effective date earlier than September 27, 1995 for a 100 
percent disability evaluation for PTSD is denied.

A total disability evaluation prior to September 27, 1995 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

